Exhibit 10.4.(iii)


As of January 25, 2012


Organovo, Inc.
5871 Oberlin Drive, Suite 150
San Diego, CA 92121
Attention: Keith Murphy, Chief Executive Officer


Organovo Holdings, Inc.
710 Wellingham Drive
Durham, North Carolina 27713
Attention: Deborah Lovig, President & CEO


Mr. Murphy and Ms. Lovig:
 
In connection with the Placement Agency Agreement dated December 1, 2011 (the
“Placement Agency Agreement”) by and between Spencer Trask Ventures, Inc. (the
“Placement Agent”) and Organovo, Inc. (the “Company”), and that certain Joinder
Agreement dated January 23, 2012, by an among the Company, the Placement Agent
and Organovo Holdings, Inc. (“Pubco”), the Placement Agent, the Company and
Pubco hereby agree to extend the Offering Period from January 31, 2012 to March
30, 2012.


Capitalized terms used and not defined herein will have the meanings ascribed to
them in the Placement Agency Agreement.


Very truly yours,


SPENCER TRASK VENTURES, INC.




By: /s/ John Heidenreich         
Name:  John
Heidenreich                                                                                    
Title:    President



 

AGREED AND ACCEPTED TO:                 ORGANOVO, INC.       ORGANOVO HOLDINGS,
INC.                     By: /s/ Keith Murphy             By:  /s/ Deborah
Lovig            Name: Keith Murphy     Name: Deborah Lovig   Title:   Chief
Executive Officer         Title:   President & CEO          

 


                                                                                 
                                                                                                                                                                                                                                                          